        Case 3:17-cv-00157-AC          Document 115       Filed 01/28/20     Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



CRIMINAL PRODUCTIONS, INC.,                          Case No. 3:17-cv-157-AC

               Plaintiff,                            ORDER

       v.

RALPH GHASSAN BEKAHI,

               Defendant.


Michael H. Simon, District Judge.

       Pursuant to the Findings and Recommendation (ECF 112) and the Court’s Order

(ECF 114), Plaintiff Criminal Productions, Inc. is ordered to provide written notice of this

lawsuit to Summit Entertainment, LLC, in compliance with 17 U.S.C. 501(b). Such notice must

be provided on or before February 7, 2020.

       IT IS SO ORDERED.

       DATED this 28th day of January, 2020.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge
PAGE 1 – ORDER
